         Case 1:19-cv-10531-JPO Document 54 Filed 08/20/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MONA MOAZZAZ,
                                                       19-cv-10531 (JPO)
                              Plaintiff,
                                                       STIPULATION AND ORDER OF
       v.                                              CONFIDENTIALITY

METLIFE, INC.; MICHEL KHALAF, in his
individual and professional capacities; STEVEN
KANDARIAN, in his individual and professional
capacities; FRANS HIJKOOP, in his individual
and professional capacities; SUSAN
PODLOGAR, in her individual and professional
capacities; and GARY HEDIGER, in his
individual and professional capacities,

                              Defendants.


       WHEREAS, Plaintiff Mona Moazzaz (“Moazzaz”) and Defendants MetLife Group, Inc.

(improperly named in the Amended Complaint as “MetLife, Inc.”), a subsidiary of MetLife, Inc.

(“MetLife” or the “Company”), Michel Khalaf, Steven Kandarian, Frans Hijkoop, Susan

Podlogar, and Gary Hediger (collectively, “Defendants”) (collectively referred to herein as “the

Parties”) are presently engaged in discovery in connection with the above-captioned action (the

“SDNY Litigation”); and

       WHEREAS, the Parties consider some of the information being sought in discovery or

contained in documents being sought in discovery to be of a confidential nature (hereinafter

“Confidential Information”); and

       WHEREAS, the Parties have voluntarily agreed to this Stipulation to permit Plaintiff’s

and Defendants’ counsel to discover information deemed confidential pursuant to procedures

protecting the confidentiality of such information;


                                                 1
         Case 1:19-cv-10531-JPO Document 54 Filed 08/20/21 Page 2 of 11




       IT IS HEREBY AGREED by and between the undersigned Parties that the following

restrictions and procedures shall apply to Confidential Information produced by the Parties

(regardless of whether such Confidential Information is produced informally or in response to a

formal discovery request):

       1.      Subject to any Party’s right to challenge a confidentiality designation, the phrase

“Confidential Information” shall mean any material containing sensitive non-public business

information, financial information, personal information, personnel information, trade secrets,

and/or other confidential or proprietary commercial, research, or development information,

within the meaning of Rule 26(c) of the Federal Rules of Civil Procedure. Confidential Material

may include, inter alia, all sensitive non-public materials containing information related to:

MetLife actual and potential clients and/or investors; financial or business plans, data or

projections; proposed plans or strategies; studies or analyses by internal or external experts;

financial or tax data; competitive analyses; personal information regarding personnel, including

regarding employees, officers, directors or partners; personal information regarding third-parties;

information or documents subject to confidentiality or non-disclosure agreements with third

parties; Company processes, procedures, standards, formulas, and other related information,

including Company guidelines, manuals, internal investigatory records, or software; or other

commercially sensitive or proprietary information.

       2.      “Confidential-Attorney Eyes Only” is defined as Confidential Information that

contains (i) highly sensitive confidential personal information or (ii) highly sensitive confidential

or proprietary business information, a trade secret or other commercial or financial information

that the Producing Party, in good faith, believes would result in competitive or commercial harm

in the market place if the information were disseminated to persons other than Parties’ internal

                                                  2
         Case 1:19-cv-10531-JPO Document 54 Filed 08/20/21 Page 3 of 11




counsel and/or counsel retained specifically for this action, including any paralegal, clerical or

other assistant employed by such counsel and assigned specifically to work on this action.

       3.      Any Party may designate information produced during the course of the SDNY

Litigation as Confidential Information or Confidential Attorney Eyes Only if and only if that

Party believes in good faith that the information satisfies the definitions of Confidential

Information or Confidential Attorney Eyes Only as set forth in Paragraphs 1 and 2.

       4.      Confidential Information produced in the SDNY Litigation may be designated as

“Confidential” by a Producing Party at the time of production or thereafter, by: (a) marking or

stamping each page of any such document “Confidential”; (b) marking the legend “Confidential”

on the first page of a multi-page document; or (c) otherwise informing (in writing) one or more

of the attorneys inspecting the documents, recordings or information that the material is

“Confidential.” In the case of testimony, or other Confidential Information disclosed during the

course of the SDNY Litigation, a Party may designate such information as Confidential by

stating on the record that such testimony shall be Confidential, and/or by designating such

information as Confidential in a written notice. A party may designate Confidential Information

as “Confidential-Attorneys’ Eyes Only” by stamping on the document “Confidential-Attorneys’

Eyes Only” in the same way that a “Confidential” designation would be affixed to Confidential

Information.

       5.      In the event that that a Party disagrees with the designation by another Party of

any document, recording or information as “Confidential” or “Confidential-Attorneys’ Eyes

Only” the Parties will attempt to first resolve such dispute on an informal basis before presenting

the dispute to the Judge or Magistrate Judge. If the designating Party refuses to remove the

designation, the other Party may request that the Judge or Magistrate Judge review the document,

                                                  3
         Case 1:19-cv-10531-JPO Document 54 Filed 08/20/21 Page 4 of 11




recording or information to determine whether it has improperly been designated. The burden

remains on the party asserting that the document, recording or information should be designated

as “Confidential” or “Confidential-Attorneys’ Eyes Only” to demonstrate that such documents,

recordings or information warrants the designation.

       6.      Documents, recordings or information designated as “Confidential” by the Parties

pursuant to the terms of this Confidentiality Stipulation shall be maintained in confidence by the

Party or person receiving such document, recordings or information, to be used solely for the

purposes of the SDNY Litigation, and shall not be disclosed by the receiving Party or person to

any person, except to:

               (a)       the Parties themselves, including Defendants’ employees, officers and in-

                         house counsel, to whom, in the good faith opinion of counsel of record for

                         Defendants, it is reasonably necessary that Confidential Information be

                         shown solely for the purposes of the SDNY Litigation;

               (b)       counsel of record for the Parties in the SDNY Litigation, including

                         partners, associates, co-counsel, legal assistants, secretaries or other

                         support staff of such counsel assigned to assist such counsel, and solely

                         for the purposes of the SDNY Litigation;

               (c)       experts, consultants, accountants and other third parties expressly retained

                         or employed by counsel for the Parties to assist in the preparation of the

                         SDNY Litigation and who have a need to review Confidential Information

                         in connection with such work, whether or not said third parties shall

                         subsequently testify, provided such third parties are first given a copy of

                         this Confidentiality Stipulation and agree in writing to be bound by the

                                                    4
         Case 1:19-cv-10531-JPO Document 54 Filed 08/20/21 Page 5 of 11




                      terms of this Confidentiality Stipulation. Each such individual shall sign a

                      document in the form attached hereto as Exhibit 1;

               (d)    any potential witnesses when they testify at any hearing in the SDNY

                      Litigation, or are prepared to testify at any hearing in the SDNY

                      Litigation, or are interviewed by a party, whether or not such potential

                      witness shall subsequently testify, provided such potential witnesses are

                      first given a copy of the Confidentiality Stipulation and shall agree in

                      writing to be bound by the terms of the Confidentiality Stipulation;

               (e)    court reporters;

               (f)    the Judge and Magistrate Judge in the SDNY Litigation;

               (g)    court personnel responsible for the SDNY Litigation;

               (h)    Any mediator retained by the Parties or appointed by the Court, and

                      employees of such mediator who are assisting in the conduct of the

                      mediation.

       7.      Confidential Information designated as “Confidential-Attorneys Eyes Only,”

means that the Producing Party believes in good faith that the Confidential Information is not

generally known to others and has significant value such that disclosure to others would create a

substantial risk of injury. Except with the prior written consent of the Producing Party or by

order of the Judge or Magistrate Judge or Court, “Confidential-Attorneys’ Eyes Only”

information shall not be furnished, shown or disclosed to any person or entity except for those

listed in Paragraphs 6(b) through 6(h) above.

       8.      Any person receiving Confidential Information shall not reveal any part of such

Confidential Information to, or discuss such Confidential Information with, any person who is

                                                5
         Case 1:19-cv-10531-JPO Document 54 Filed 08/20/21 Page 6 of 11




not entitled to disclosure of such materials under Paragraphs 6 and 7 above or reveal any part of

such Confidential Information for a purpose not set forth in Paragraphs 6 and 7 above.

       7.      If Confidential Information designated in accordance with the procedure set forth

in this Confidentiality Stipulation is disclosed to any person other than those listed in Paragraphs

6 and 7 above or other than for the purpose set forth in Paragraphs 6 and 7 above, the Party

responsible for the disclosure must immediately notify counsel for the Party whose Confidential

Information has been disclosed of such disclosure, and, without prejudice to the other rights and

remedies of such Party whose Confidential Information has been disclosed, make every effort to

prevent further disclosure by it or by the person who was the recipient of such information.

       8.      Production of any Confidential Information by the Parties does not waive

objections by the Parties as to the admissibility of such documents or recordings in evidence.

       9.      In the event that any Confidential Information produced by the Parties is

subpoenaed by any court or regulatory, administrative or legislative body, or any person

purporting to have authority to subpoena such documents, recordings or information (other than

a Party in the SDNY Litigation), a non-designating Party shall not produce such documents,

recordings or information without first giving at least seven (7) days written notice to the Party

that had designated such documents or information as confidential so as to enable the designating

Party to have a reasonable opportunity to seek protective relief, provided that the nothing herein

requires any Party to be in default of any subpoena.

       10.     The inadvertent failure to designate any document, recording or information as

“Confidential” or “Confidential-Attorneys’ Eyes Only” shall not be deemed a waiver of such

status if such document, recording or information is properly designated as such by such Party

promptly upon discovery of such failure.

                                                 6
         Case 1:19-cv-10531-JPO Document 54 Filed 08/20/21 Page 7 of 11




       11.     The inadvertent production of documents subject to the attorney-client privilege

or the attorney work-product privilege shall not waive the attorney-client privilege or the

attorney work-product privilege. In addition, the fact that a document was inadvertently

produced shall not be used in any manner as evidence in support of any such alleged waiver.

Upon a request from a Party that it has inadvertently produced any document that it believes may

be subject to the attorney-client privilege or attorney work-product privilege, each Party

receiving said document shall immediately refrain from any continued review of that document

and return it and all copies within three (3) business days to the Producing Party. If such

inadvertently produced material has already been disclosed, the Party causing such disclosure

shall, within forty-eight (48) hours of becoming aware of such disclosure, inform the person

receiving the inadvertently produced material; make reasonable and good faith efforts to retrieve

such material; destroy the material upon retrieval or arrange for the material to be destroyed, if

possible; and promptly inform the Producing Party of the disclosure. If the Receiving Party

contests the claim of privilege, it shall notify the Producing Party in writing. Within twenty-one

(21) days after it reasonably appears that good faith efforts to resolve the dispute have failed, the

Producing Party may apply to the Court for an order that such materials are protected from

disclosure by privilege. Nothing herein shall prevent the receiving Party from preparing a record

for its own use containing the date, author, address(es), and topic of the document and only such

other information as is reasonably necessary to identify the document and describe its nature to

the Judge or Magistrate Judge in any motion to compel production of the document. Such a

record of the identity and nature of a document may not be used for any purpose other than

preparation of a motion to compel in the SDNY Litigation. After the return of the document(s),




                                                  7
         Case 1:19-cv-10531-JPO Document 54 Filed 08/20/21 Page 8 of 11




the receiving Party may challenge the producing Party’s claim(s) of privilege or work-product by

making a motion to the Judge or Magistrate Judge.

       12.     Nothing contained herein shall be construed or applied to affect the rights of any

party to discovery or to prohibit any Party from seeking such further provisions or relief as they

may deem appropriate or desirable regarding this Confidentiality Stipulation or the matter of

confidentiality.

       13.     Within forty-five (45) days of the conclusion of the SDNY Litigation (including

any appeals), all Parties in receipt of material treated as confidential under this Confidentiality

Stipulation shall make commercially reasonable efforts to either return such materials and copies

thereof to the producing Party or destroy such materials and certify that fact. Counsel for the

Parties may retain such material in their files, but shall keep all such material confidential in

accordance with the terms and intent of this Confidentiality Stipulation. The receiving Party is

not required to return or destroy Confidential information that:

               (a)     is stored on backup storage media made in accordance with regular data

                       backup procedures for disaster recovery purposes;

               (b)     is located in the email archive system or archived electronic files of

                       departed employees;

               (c)     is otherwise stored in electronic systems from which deletion is not

                       feasible or practicable;

               (d)     must be retained pursuant to the receiving Party’s legal or regulatory

                       retention obligations; or

               (e)     is subject to legal hold obligations; provided however, that these materials

                       continue to be subject to the terms of this Confidentiality Stipulation.

                                                   8
         Case 1:19-cv-10531-JPO Document 54 Filed 08/20/21 Page 9 of 11




       14.     Should any document, recording or information provided pursuant to this

Confidentiality Stipulation be disclosed, released or used for any purpose in violation of the

terms or intent of this Confidentiality Stipulation, the Parties have agreed that the Party whose

Confidential Information has been released or used for any purpose in violation of the terms or

intent of this Confidentiality Stipulation has no adequate remedy at law for such breach and will

be entitled to declaratory or injunctive relief to redress violations of the terms hereof.

       15.     Nothing herein shall prevent each Party from making whatever use of its own

Confidential Information that it wishes.

       16.     This Confidentiality Stipulation may be modified only by subsequent written

agreement of the Parties.

       17.     This Confidentiality Stipulation shall be governed by New York law.




                                                  9
      Case 1:19-cv-10531-JPO Document 54 Filed 08/20/21 Page 10 of 11




SO STIPULATED.

WIGDOR LLP                               PROSKAUER ROSE LLP


By:__________________________            By: ____________________________

Michael J. Willemin                      Joseph Baumgarten
Renan F. Varghese                        Joseph O’Keefe
85 Fifth Avenue                          Eleven Times Square
New York, New York 10003                 New York, New York 10036
(212) 257-6800                           (212) 969-3000
Attorneys for Plaintiff                  Attorneys for Defendants



        August 17, 2021
Date:__________________________          Date: _______________________



SO ORDERED.



Date: __________________________
         Aug. 20, 2021                   _____________________________

                                         HON. J. PAUL OETKEN

                                         United States District Court Judge




                                    10
         Case 1:19-cv-10531-JPO Document 54 Filed 08/20/21 Page 11 of 11




                                          EXHIBIT 1


                    AGREEMENT CONCERNING MATERIAL
                COVERED BY THE CONFIDENTIALITY STIPULATION




The undersigned hereby acknowledges that (s)he has read the Confidentiality Stipulation entered

into by and among Mona Moazzaz and Defendants MetLife Group, Inc., Michel Khalaf, Steven

Kandarian, Frans Hijkoop, Susan Podlogar, and Gary Hediger, which is attached hereto, and that

(s)he understands the terms thereof, and agrees to be bound by its terms.



                                                     NAME AND TITLE/AFFILIATION


Dated:




                                                11
